SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

61
CA 16-00983
PRESENT: WHALEN, P.J., SMITH, PERADOTTO, DEJOSEPH, AND CURRAN, JJ.


JILL R. WELDUM, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

SHOPPINGTOWN MALL, LLC, MACERICH MANAGEMENT
COMPANY, SOUTHEAST SERVICE CORPORATION, ALSO
KNOWN AS SSC SERVICE SOLUTIONS,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.


GOLDBERG SEGALLA LLP, SYRACUSE (HEATHER ZIMMERMAN OF COUNSEL), FOR
DEFENDANTS-APPELLANTS SHOPPINGTOWN MALL, LLC, AND MACERICH MANAGEMENT
COMPANY.

BROWN, GRUTTADARO, GAUJEAN AND PRATO, LLC, ROCHESTER (DAVID BROWN OF
COUNSEL), FOR DEFENDANT-APPELLANT SOUTHEAST SERVICE CORPORATION, ALSO
KNOWN AS SSC SERVICE SOLUTIONS.

SIDNEY P. COMINSKY, LLC, SYRACUSE (SIDNEY P. COMINSKY OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeals from an order of the Supreme Court, Onondaga County
(James P. Murphy, J.), entered January 11, 2016. The order, insofar
as appealed from, denied the motion of defendant Southeast Service
Corporation, also known as SSC Service Solutions, for summary judgment
dismissing the complaint against it, and denied that part of the
motion of defendants Shoppingtown Mall, LLC, Macerich Management
Company, Macerich Property Management Company, LLC, and Macerich
Niagara LLC seeking summary judgment dismissing the complaint against
defendants Shoppingtown Mall, LLC and Macerich Management Company.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court